TO BE PUBLISHED




               ,;VUyrrMr Courf -of
                                   2007-SC-000355-KB


KENTUCKY BAR ASSOCIATION                                                          MOVANT



                                 IN SUPREME COURT



MICHAEL TAYLOR MEEHAN                                                       RESPONDENT



                   OPINION AND ORDER OF PUBLIC REPRIMAND

      The Kentucky Bar Association (KBA), pursuant to Supreme Court Rule (SCR)

3.435, has moved this Court to impose reciprocal discipline on Michael Taylor Meehan,

KBA number 88021 . Meehan was admitted to the practice of law in this Commonwealth

by Order of the Supreme Court on October 29, 1999, and his last known roster address

is P .O. Box 1058, Pinecrest, California 95364.

       On May 7, 2007, the Board of Professional Responsibility of the Supreme Court

of Tennessee entered an Order of Public Censure against Meehan for violation of RPC

1 .3, which provides that "a lawyer shall act with reasonable diligence and promptness in

representing a client ." In this order, Meehan was also publicly censured for violating

RPC 8 .4(d), which provides that it is professional misconduct for a lawyer to "engage in

conduct that is prejudicial to the administration of justice ." The facts underlying the

Tennessee censure were as follows :
              The Respondent [Meehan], practicing out of his home in
              Johnson City, was appointed to several criminal cases . In
              March 2006, Respondent abruptly moved to Arizona. He
              failed to appear at several court hearings regarding his
              client . On April 6, 2006, Respondent did not appear in court
              with a local woman charged with six counts of failure to
              report the rape of a child . Her husband was accused of
              rape . The court had mailed Respondent a letter to which he
              did not respond . The court then issued a warrant to arrest
              Respondent on the charge of contempt. Respondent
              retained counsel . Respondent pled guilty, paid the fine and
              costs, and reimbursed his clients their fees.

       Upon receipt of notice of the Tennessee Order of Public Censure, the KBA filed a

Petition for Reciprocal Discipline on May 21, 2007. The KBA recommends this Court

impose a Public Reprimand on Meehan . In accordance with SCR 3.435(2)(b), we

ordered Meehan on August 16, 2007, to show cause why reciprocal discipline should

not be imposed . Meehan has filed no response to this Court's Show Cause Order.

Having failed to show that either of the exceptions set out in SCR 3.435(4) apply, we

conclude that reciprocal discipline is mandated by the rule.

       SCR 3.435 applies when a member of the KBA has been sanctioned for an

ethical violation in another state . The rule requires this Court to impose "identical

discipline unless Respondent proves by substantial evidence" either "(a) a lack of

jurisdiction or fraud in the out-of-state disciplinary proceeding," or "(b) that misconduct

established warrants substantially different discipline in this State ." SCR 3.435(4) . The

rule also requires this Court to recognize that a final adjudication of misconduct in

another jurisdiction establishes conclusively the misconduct for purposes of a

disciplinary proceeding in Kentucky. SCR 3 .435(5) .

       The Board of Professional Responsibility of the Supreme Court of Tennessee

concluded that Meehan violated RPC 1 .3 and RPC 8 .4(d) when he failed to appear at

several court hearings, in particular, when he failed to appear with a criminal client he
                                              2
was appointed to represent . RPC 1 .3 is identical to Kentucky's SCR 3 .130-1 .3,

providing that "[a] lawyer shall act with reasonable diligence and promptness in

representing a client ." And RPC 8 .4(d) is comparable to Kentucky's SCR 3 .130-3 .4(c),

which provides that a lawyer shall not "[k]nowingly or intentionally disobey an obligation

under the rules of a tribunal except for an open refusal based on an assertion that no

valid obligation exists." Although Tennessee's RPC 8 .4(d) is not identical to our SCR

3.130-3 .4(c), SCR 3 .435 does not require that the rules be identical to allow for the

imposition of reciprocal discipline . Both rules require an attorney to be present for

scheduled court appearances .

       Given that Meehan has been disciplined by the Board of Professional

Responsibility of the Supreme Court of Tennessee by Order of Public Censure, and that

Meehan's conduct would constitute violations of the equivalent rules of professional

conduct in Kentucky, SCR 1 .30-1 .3 and SCR 3.130-3 .4(c), Meehan is subject to Public

Reprimand as authorized by SCR 3.380 . Having failed to show lack of jurisdiction or

fraud in the Tennessee proceeding (SCR 3.435(4)(a)), or that Meehan's conduct

warrants substantially different discipline in Kentucky (SCR 3.435(4)(b)), this Court shall

impose reciprocal discipline as follows :

   IT IS HEREBY ORDERED :

       1) Michael Taylor Meehan, KBA member number 88021, is adjudicated guilty of

           unprofessional conduct based on the facts set out in KBA file 15343.

       2) Michael Taylor Meehan is Publicly Reprimanded for his conduct . ,
3) In accordance with SCR 3 .450, Michael Taylor Meehan shall pay all costs

   associated with these disciplinary proceedings, for which execution may issue

   from this Court upon finality of this Opinion and Order .

All sitting . All concur.

ENTERED : November 21, 2007 .